DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (US 2016/0051195) (“Pang”) as noted in Applicant IDS dated 10/02/2018 in view of Nam (US 2010/0309167) and further in view of Lakamraju et al (US 2012/0175714) (“Lakamraju”).
Regarding Claim 1, while Pang teaches a wearable apparatus (Abstract, [0003]) comprising: 
a transducer circuit having a sensor circuit (Fig. 2, [0035] transducer circuit is the combination of the sensor circuitry and signal conditioning components), the sensor circuit including conductive electrode layers (Fig. 1B, [0031] upper portion 102 of sensor device acts as electrode layer), the conductive electrode layer having an electrode configured with the sensor circuit to sense changes in capacitance ([0031], [0035]), and the transducer circuit to convert changes in capacitance into electrical signals, the changes in capacitance being responsive to at least one of pressure and electric field modulations attributable to hemodynamic or pulse-wave events (Fig. 2, [0035] signal conditioning converts changes in 
an electrical-signal sensing circuit configured and arranged to sense the hemodynamic or pulse-wave events in response to the electrical signals from the transducer circuit (Fig. 2, processor circuitry);
a substrate configured and arranged to support and at least partially enclose the electrodes (Fig. 2, thin medical tape supports and encloses electrodes when applied to the subject’s skin) and to conform to a portion of a user including blood vessels for hemodynamic monitoring and therein locate the electrode sufficiently close to the user's skin for electrically sensing the hemodynamic or pulse- wave events via the electrical signals (Abstract, [0035], Fig. 1A); and
a communication circuit configured and arranged to respond to the electrical- signal sensing circuit by sending data indicative of the hemodynamic monitoring (Fig. 2, processor circuitry, [0037]).
Pang fails to teach
The electrode layer included being only one electrode layer, 
 However Nam teaches a capacitive-based sensing electrode (Abstract, [0004]) where capacitive sensing of contact can be performed by a single electrode layer ([0028], Figs. 3 and 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the electrode layers of Pang to measure contact by a single electrode layer as taught by Nam as this reduces the height of the skin-conformal sensor, reducing the profile and inconvenience of the sensor.
Yet their combined efforts fail to teach the substrate configured and arranged to partially enclose the transducer circuit and the electrical-signal sensing circuit.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include all circuitry of Pang on the supporting and enclosing substrate of Pang as taught by Lakamraju as this provides a complete and compact system, with processing capability included in the sensor when applied to measure physiological signals from a subject.
Regarding Claim 2, while Pang, Nam, and Lakamraju teach the wearable apparatus of claim 1, and Nam further teaches wherein the transducer circuit further includes a sensor circuit and a plurality of respectively-corresponding electrodes (Fig. 1, [0021]), the sensor circuit including only one conductive electrode layer (Figs. 1 and 3), said only one conductive electrode layer acting as an electrode from among the plurality of electrodes (Figs. 1-3, [0021] paired electrodes 111 and 112 creating a rectangular subset of coordinating electrodes), their combined efforts fail to teach the sensor circuit being a plurality of sensor circuits.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the single sensor circuitry of Nam with a separated sensor circuitry to accomplish the sensing of contact as an obvious duplication of parts to accomplish the same purpose as Nam [In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)].
Regarding Claim 3, Pang, Name, and Lakamraju teach the wearable apparatus of claim 1, and Breed further teaches wherein the sensor circuit including the electrode is further configured and arranged to capture the capacitance changes through proximity sensing of the skin of the user in response to: 
modulating distances between the skin of the user and the sensor circuit; or 
modulating fringe field lines (See Claim 1 Rejection, Pang: distance modulated by pulse on skin contacting portion, sensed by electrode).  
Regarding Claim 5, Pang, Nam, and Lakamraju teach the wearable apparatus of claim 1, and Breed further teaches wherein sufficiently close to the user's skin corresponds to a proximal distance, relative to the portion including the blood vessels, in a range of 1 millimeter (mm) away from the skin and to zero mm away or in contact with the skin (See Claim 1 Rejection, Pang: Fig. 1, pressing surface shown to operate by contacting the skin of the subject).  
Regarding Claim 11, Pang, Nam, and Lakamraju teach the wearable apparatus of claim 3, and Pang further teaches wherein the communication circuit is further configured and arranged to communicate the captured capacitance changes attributable to the hemodynamic or pulse-wave events to external processing circuitry ([0037]).
Regarding Claim 13, Pang, Nam, and Lakamraju teach the wearable apparatus of claim 1, further including one or more spacers which are arranged to set a distance between at least a portion of the sensor circuit and the skin of the user (Fig. 1B, microhair structures set a distance between sensor circuit and the skin).  
Regarding Claim 14, Pang, Nam, and Lakamraju teach the wearable apparatus of claim 2, and Pang further teaches the apparatus further including at least one dielectric layer encapsulating at least one of the plurality of electrodes (Pang: [0030]).
Regarding Claim 15, Pang, Nam, and Lakamraju teach the wearable apparatus of claim 1, and Pang further teaches wherein the substrate is configured and arranged as a user accessory conforming to the user's wrist or other body portion ([0056]).  
Regarding Claim 16, Pang, Nam, and Lakamraju teach the wearable apparatus of claim 1, and Pang teaches wherein the sensor circuit is configured to be mechanically constrained to the skin or body with an adhesive applied to perimeter of the sensor circuit (Fig. 1B, perimeter of medical tape). 
Regarding Claim 17, Pang, Nam, and Lakamraju teach the wearable apparatus of claim 1, wherein the electrical-signal sensing circuit is further configured and arranged to determine hemodynamic parameters of the user or the user's heart using the hemodynamic or pulse-wave events (See Claim 1 Rejection).  

Regarding Claim 18, while Pang teaches a method for hemodynamic monitoring via a wearable apparatus (Abstract, [0003]), the method comprising:
Using a flexible or bendable substrate to secure at least one sensor circuit (Fig. 1B, medical tape as substrate, shown as flexible), the transducer circuit having a sensor circuit (Fig. 2, [0035] transducer circuit is the combination of the sensor circuitry and signal conditioning components), the sensor circuit including an electrical-signal sensing circuit and including conductive electrode layers (Fig. 1B, [0031] upper portion 102 of sensor device acts as electrode layer), the conductive electrode layer having an electrode configured with the sensor circuit to sense changes in capacitance ([0031], [0035]), 
the substrate supporting and at least partially enclose the electrodes (Fig. 2, thin medical tape supports and encloses electrodes when applied to the subject’s skin) and conforming to a portion of a user including blood vessels for hemodynamic monitoring and therein locate the electrode sufficiently close to the user's skin for electrically sensing the hemodynamic or pulse- wave events via capacitance changes carried by the electrode (Abstract, [0035], Fig. 1A);

via the electrical-signal sensing circuit, sensing the hemodynamic or pulse-wave events in response to the electrical signals from the transducer circuit (Fig. 2, processor circuitry); and
using a communication circuit configured and arranged to respond to the electrical- signal sensing circuit by sending data indicative of the hemodynamic monitoring data to an external circuit (Fig. 2, processor circuitry, [0037]),
Pang fails to teach
The electrode layer included being only one electrode layer, 
 However Nam teaches a capacitive-based sensing electrode (Abstract, [0004]) where capacitive sensing of contact can be performed by a single electrode layer ([0028], Figs. 3 and 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the electrode layers of Pang to measure contact by a single electrode layer as taught by Nam as this reduces the height of the skin-conformal sensor, reducing the profile and inconvenience of the sensor.
Yet their combined efforts fail to teach the substrate to secure the transducer circuit and the substrate configured and arranged to partially enclose the transducer circuit and the electrical-signal sensing circuit.
However Lakamraju teaches an array-based sensor device (Abstract, [0034], Figs. 1-3) and further teaches that circuitry and sensors of this device can be all be supported by a single substrate ([0043]).
.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Nam and further in view of Lakamraju and further in view of Tonar et al (US 2016/0310034) (“Tonar”) and further in view of Zimmerman et al (US 5,325,728) (“Zimmerman”).
Regarding Claim 4, while Pang, Nam, and Lakamraju teach the wearable apparatus of claim 1, and Pang further teaches wherein the data indicative of the hemodynamic monitoring is also indicative of changes in at least one of the following: diastolic blood pressure, systolic blood pressure, and arterial stiffness (See Claim 1 Rejection, data indicative of pulse and pressure), their combined efforts fail to teach wherein the transducer circuit is to be operated using a floating ground, the floating ground to be used with the electrode of the conductive electrode layer to sense the changes in capacitance.
However Tonar teaches an electrode-based tissue monitoring device (Abstract, [0007]) may connects the bioimpedance measuring electrodes to a floating ground ([0007] bioimpedance measuring electrode, [0062] floating ground).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a floating ground as taught by Tonar in the physiological pressure monitor of Pang, Nam, and Lakamraju as Zimmerman teaches that a floating ground arrangement for measuring a fluid provides enhanced “stability and sensitivity of the meter and to ensure appropriate patient isolation” (Zimmerman: Abstract).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al (US 7,935,061) (“Breed”) in view of Ogura (US 2002/0143260) and further in view of Bao et al (US 2012/0062245) (“Bao”).
Regarding Claim 6, while Breed teaches a wearable apparatus (Abstract, Col. 3, L. 35- 48, Fig. 2 shows the sensor 100 incorporated into a wearable band, Col. 1, L. 58 — Col. 2, L. 3) comprising:
a transducer circuit having a sensor circuit, and the transducer circuit being configured and arranged to convert changes in capacitance into electrical signals, the changes in capacitance being responsive to at least one of pressure and electric field modulations attributable to hemodynamic or pulse-wave events (Fig. 3, Col. 4, L. 4-14 and 46-67);
an electrical-signal sensing circuit configured and arranged to sense the hemodynamic or pulse-wave events in response to the electrical signals from the transducer circuit (Fig. 4, CDC 420);
a communication circuit configured and arranged to respond to the electrical- signal sensing circuit by sending data indicative of the hemodynamic monitoring (Fig. 4, controller 430 sending data to display 470).
Breed fails to teach
the sensor circuit including an electrode; and
a substrate configured and arranged to support and at least partially enclose the transducer circuit and the electrical-signal sensing circuit, and to conform to a portion of a user including blood vessels for hemodynamic monitoring and therein locate the electrode sufficiently close to the user's skin for electrically sensing the hemodynamic or pulse- wave events via the electrical signals.
However Ogura teaches a pulse wave detector (Abstract) utilizing a capacitive-based transducer where the sensing circuit uses electrodes ([0050]) and further teaches a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the electrodes of Ogura as the plates of the capacitive sensor of Breed and apply the sensing element of Breed on a substrate of Ogura as a way of standardizing how the plates and whole capacitive sensor are constructed when utilizing the invention (by ensuring the capacitive plates uniformly utilize electrodes) and consolidating the circuitry and sensing elements into a single substrate housing.
Yet their combined efforts fail to teach wherein the electrical-signal sensing circuit is further configured and arranged to monitor pressure differentials of less than 1 kilopascal (kPa). 
However Bao teaches a capacitive pressure sensing device (Abstract) and further teaches that the capacitive structure may be configured for a sensitivity to monitor pressure differentials ([0047] “In various implementations, the cross-section of an elastomer is altered to set the sensitivity to pressure, and can be set to sense pressure of less than 1 kPa.“ by changing the material and construction of the spacers between the capacitive plates / conductors, sensitivity can be modulated).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a sensitivity of less than 1 kilopascal as taught by Bao in the physiological pressure monitor of Pang and Lakamraju as the selection of an optimum range of pressure values by routine experimentation ["[W]here the general conditions of a claim are .


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Lakamraju and further in view of Bao et al (US 2012/0062245) (“Bao”) and further in view of Sarvazyan et al (US 2004/0267165) (“Sarvazyan”).
Regarding Claim 7, while Pang teaches a wearable apparatus (Abstract, [0003]) comprising: 
a transducer circuit having a sensor circuit (Fig. 2, [0035] transducer circuit is the combination of the sensor circuitry and signal conditioning components), the sensor circuit including an electrode (Fig. 1B, [0031] upper portion 102 of sensor device acts as electrode layer), and the transducer circuit being configured and arranged to convert changes in capacitance into electrical signals, the changes in capacitance being carried by the electrode and being responsive to at least one of pressure and electric field modulations attributable to hemodynamic or pulse-wave events (Fig. 2, [0035] signal conditioning converts changes in capacitance to digital signals, changes from physiological signals [0021] the changes being responsive to at least one of pressure and electric field modulations attributable to hemodynamic or pulse-wave events);
an electrical-signal sensing circuit configured and arranged to sense the hemodynamic or pulse-wave events in response to the electrical signals from the transducer circuit (Fig. 2, processor circuitry);
a substrate configured and arranged to support and at least partially enclose the electrodes (Fig. 2, thin medical tape supports and encloses electrodes when applied to the subject’s skin) and to conform to a portion of a user including blood vessels for hemodynamic monitoring and therein locate the electrode sufficiently close to the user's skin for electrically 
a communication circuit configured and arranged to respond to the electrical- signal sensing circuit by sending data indicative of the hemodynamic monitoring (Fig. 2, processor circuitry, [0037]), 
Pang fails to teach the substrate configured and arranged to partially enclose the transducer circuit and the electrical-signal sensing circuit.
However Lakamraju teaches an array-based sensor device (Abstract, [0034], Figs. 1-3) and further teaches that circuitry and sensors of this device can be all be supported by a single substrate ([0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include all circuitry of Pang on the supporting and enclosing substrate of Pang as taught by Lakamraju as this provides a complete and compact system, with processing capability included in the sensor when applied to measure physiological signals from a subject.
Yet their combined efforts fail to teach wherein the electrical-signal sensing circuit is further configured and arranged to monitor pressure differentials of less than 1 kilopascal (kPa). 
However Bao teaches a capacitive pressure sensing device (Abstract) and further teaches that the capacitive structure may be configured for a sensitivity to monitor pressure differentials ([0047] “In various implementations, the cross-section of an elastomer is altered to set the sensitivity to pressure, and can be set to sense pressure of less than 1 kPa.“ by changing the material and construction of the spacers between the capacitive plates / conductors, sensitivity can be modulated).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a sensitivity of less than 1 kilopascal as taught by Bao in the physiological pressure monitor of Pang and Lakamraju as the selection of an optimum range 
Yet their combined efforts fail to teach wherein the electrical-signal sensing circuit is further configured and arranged to monitor relative capacitance changes in a range of plus and minus 15 picofarad (pF) from a base capacitance of the sensor circuit.  
However Sarvazyan teaches a physiological monitor of pressure (Abstract, [0045]) and teaches that a sensor measuring pressure of a subject’s body may be configured to monitor relative changes in a range of plus and minus 15 picofarad (pF) from a base capacitance of the sensor circuit ([0045] “By measuring the change in capacitance of each sensor element in the array, the local pressure above each element can be determined. The geometry of the sensor sets the base capacitance and the relative increase in capacitance due to the applied pressure. Typically, the sensors base capacitance is in a range from about 10 to about 100 pF and the relative change is on the order of about 5% to about 20%.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the capacitive change measurements of Sarvazyan to base capacitance of 100 pF with relative changes at 15% for the capacitive sensor of Pang, Lakamraju, and Bao as a standardized setting for a capacitive sensor measuring pressure changes from a human’s body, ensuring consistent results across measurements at different times and locations.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Nam and further in view of Lakamraju and further in view of Singh et al (US 2014/0071082) (“Singh”).
Regarding Claim 8, while Pang, Nam, and Lakamraju teach the wearable apparatus of claim 2, their combined efforts fail to teach wherein the electrical-signal sensing circuit is further configured and arranged to provide a differential mode by subtracting out artifacts responsive to the plurality of electrodes.  
However Singh teaches a capacitive based touch sensor (Abstract) and further teaches that utilizing multiple sensor the capacitance measured from multiple sensing lines at different location enables one to measure capacitance in a differential mode ([0024]) to subtract out artifacts ([0025] “Sense lines Y.sub.M and Y.sub.N may be configured such that the differential measurement sensed by each line cancels out a common mode signal on the sense lines. For example, the differential measurement may cancel display noise or other interference that is common to the two lines.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to measure the capacitance data of Pang, Nam, and Lakamraju in a differential mode as taught by Singh as a means to reduce noise in the final output of a pulse parameter.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Nam and further in view of Lakamraju and further in view of Youngquist et al (US 2015/0230863) (“Youngquist”) and further in view of Telfort (US 2014/0081175).
Regarding Claim 9, Pang, Nam, and Lakamraju teach the wearable apparatus of claim 2, their combined efforts fail to teach wherein each of the plurality of electrodes are respectively associated with different characteristics based on at least one of electrode geometry and dielectric layers used with the electrodes.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the multiple electrodes taught by Pang, Nam, and Lakamraju and perform additional analysis of the skin for different characteristics as taught by Youngquist as a step to increase the utility of the capacitance monitor by enabling determination of pulse wave, skin characteristics, and distance of the electrodes from the skin.
Yet their combined efforts fail to teach wherein each of the plurality of electrodes are respectively associated with different characteristics based on at least one of electrode geometry and dielectric layers.
However Telfort teaches a physiological monitor (Abstract, [0203]-[0205]) and further teaches that capacitance sensing can be tuned for a signal by geometry ([0205]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a subset of the plurality of electrodes in Pang, Nam, and Lakamraju by geometric modification as taught in Telfort to achieve the additional skin analysis in Youngquist, by ensuring electrodes tailored for gathering desired signals are included within the plurality.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Nam and further in view of Lakamraju and further in view of Lee et al (US 2011/0050647) (“Lee”).
Regarding Claim 10, Pang, Nam, and Lakamraju teach the wearable apparatus of claim 2, their combined efforts fail to teach wherein the plurality of electrodes have encapsulants configured and arranged to set a sensitivity level of each of the plurality of electrodes.  
However Lee teaches a capacitive-based touch sensor (Abstract, [0005]) and further teaches that the sensitivity of electrodes within the touch sensor is configured based on the encapsulant provided on the electrodes within ([0005]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the touch-based pulse sensor of Pang, Nam, and Lakamraju’s electrode sensitivity using an encapsulant as taught by Lee as a means to ensure the desired sensitivity for pulse-related changes at the skin.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Nam and further in view of Lakamraju and further in view of Woias et al (US 2013/0041244) (“Woias”).
Regarding Claim 12, while Pang, Nam, and Lakamraju teach the wearable apparatus of claim 1, their combined efforts fail to teach the apparatus further including a passively or inductively powered circuit configured and arranged to provide power to at least the electrical-signal sensing circuit.  
However Woias teaches a cardiovascular monitor (Abstract, [0029]) and further includes inductive powering of the system components ([0029] “For this purpose, the electrodes 2o and 2u should be connected via the contact wires 3 to a suitable inductance which is implemented or embedded like the electrodes 2o and 2u inside the support structure 1. With the aid of an extracorporeally provided coil, electrical energy can be coupled by inductive coupling into the inductance provided intracorporeally inside the support structure 1.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the powering of the system of Pang, Nam, and .

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Nam and further in view of Lakamraju and further in view of Breed et al (US 7,935,061) (“Breed”).
Regarding Claim 20, while Pang, Nam, and Lakamraju teach the method of claim 18, further including sensing, via a processing circuit configured with the electrical-signal sensing circuit, the hemodynamic or pulse-wave events in response to the electrical signals from the transducer circuit, wherein the pulse-wave events are based on features of an arterial pulse waveform corresponding to the electrical signals from the transducer circuit (See Claim 1 Rejection, Pang: [0039]), their combined efforts fail to teach wherein the features include a feature associated with a primary peak of the arterial pulse waveform and at least one other feature, which is separated from the primary peak and which is not a secondary peak.  
However Breed teaches a wearable hemodynamic measuring apparatus (Abstract, Col. 3, L. 35-48, Fig. 2 shows the sensor 100 incorporated into a wearable band, Col. 1, L. 58 – Col. 2, L. 3) wherein the measured features include a feature associated with a primary peak of the arterial pulse waveform and at least one other feature, which is separated from the primary peak and which is not a secondary peak (Col. 4, L. 46-67, maximum capacitance and minimum capacitance).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to evaluate the hemodynamic waveform of Pang by using the maximum and minimum capacitance as taught by Breed as these values reflect the modulation 

Regarding Claim 21, while Pang, Nam, and Lakamraju teach the wearable apparatus of claim 1, further including a processing circuit configured with the electrical-signal sensing circuit to sense the hemodynamic or pulse-wave events in response to the electrical signals from the transducer circuit, wherein the pulse-wave events are based on features of an arterial pulse waveform corresponding to the electrical signals from the transducer circuit (See Claim 1 Rejection, Pang: [0039]), their combined efforts fail to teach wherein the features include a feature associated with a primary peak of the arterial pulse waveform and at least one other feature, which is separated from the primary peak and which is not a secondary peak.
However Breed teaches a wearable hemodynamic measuring apparatus (Abstract, Col. 3, L. 35-48, Fig. 2 shows the sensor 100 incorporated into a wearable band, Col. 1, L. 58 – Col. 2, L. 3) wherein the measured features include a feature associated with a primary peak of the arterial pulse waveform and at least one other feature, which is separated from the primary peak and which is not a secondary peak (Col. 4, L. 46-67, maximum capacitance and minimum capacitance).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to evaluate the hemodynamic waveform of Pang by using the maximum and minimum capacitance as taught by Breed as these values reflect the modulation of distance changes in the electrode caused by the pulsation of fluid in the subject’s cardiovascular sensing location. 

Response to Arguments
Applicant’s arguments filed 11/24/2021 with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.
Applicant’s arguments filed 11/24/2021 with respect to the 35 USC 103 rejection of Claim 6 have been fully considered, but are not persuasive.
First, Examiner notes that the cited reference of Bao was erroneously left uncited. The  reference, Bao et al (US 20120062245) (“Bao”) has now been included. However, under MPEP 707.05(g) and 710.06, Applicant could have contacted the Examiner to correct the record.
Second, upon review, the citation of Ogura, regarding the teaching of a substrate, refers to the pressing surface 42. However, upon review, Examiner believes this was a citation in error as the correct structure conforming to the skin and enclosing the sensor components was the case 20. Examiner has clarified above how the case 20 reads on the substrate by supporting and enclosing the circuitry of sensor element 18, shown in Fig. 3, and conforming to the skin of the use with the bottom of the case following the curvature of the skin, shown in Fig. 3.
In regards to Applicant’s first argument, with respect to the assertion that the substrate doesn’t conform to a portion of the user. Examiner respectfully disagrees in view of the correction. Examiner has corrected the cited element and supports that Fig. 3 shows the case 20 conforming to a portion of the body surface 26 of the subject. 
In regards to Applicant’s next argument, that the embodiments are too vague and that both embodiments would fundamentally change the structure and operation of Breed. Examiner disagrees, and has attempted to clarify the citation. Ogura is not cited to motivate a changing of the capacitive sensing structure of Breed. Ogura’s is referred to, to support that a capacitive sensor can utilize electrodes for sampling data ([0050]) and that circuitry and sensing elements may be surrounded and conform to a skin with a substrate (Fig. 3). Neither of these citations 
As to the remaining arguments, that one of ordinary skill in the art would not be motivated to modify Breed’s plates with the sensor configuration of Ogura, Examiner believes this argument is moot as it has been clarified that the sensor configuration of Breed is not being changed in this combination.
Applicant’s remaining amendments and arguments filed 11/24/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Pang, Nam, and Lakamraju for claims 1 and 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791